 In the Matter of LusK CANDY COMP ANY, EMPLOYERandBAKERY ANDCONFECTIONERY WORKERS OF AMERICA LOCAL No. 36, A. F. OF L.,PETITIONERCase No. 18-RC-364.-Decided July 1b, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Clarence A.Meter, hearing officer of the National Labor Relations Board. Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization, claiming to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and'(7) of the Act.4.The appropriate unit :The parties agree that all the Employer's production and mainte-nance employees, excluding office and clerical employees, guards, andsupervisors constitute an appropriate unit.There is disagreementwith respect to the inclusion in the unit of the floorlady, seasonal em-ployees, and the shipping clerk.The floorlady:The Employer would exclude this individual as asupervisor while the Petitioner would include her because she de-votes some of her time to production work. The floorlady is in chargeof the packers of whom there are about 12. She gives them their workassignments, supervises them, and has authority to discharge themand to hire new employees. She also keeps production and piecework85 N. L. it. B., No. 38.216 LUSK CANDY C01\/IPANY217records and devotes less than 10 percent of her time to productionwork.We are of the opinion that the floorlady is a supervisor withinthe meaning of the Act and accordingly shall exclude her.The seasonal employees:The Employer maintains a workingforce of from 13 to 26 employees on a year-round basis.During itsbusy season, which begins about the middle of September and lastsfor about 3 months, the Employer takes on additional workers, all,ofwhom are hired on a temporary basis. The Petitioner would in-elude these seasonal workers, while the Employer would exclude-them.These employees work part-time and for the most part areeither students from neighboring schools or regularly employed work-ers in other plants.The turn-over among them is high, many of themquitting after a few weeks.Very few if any of these seasonal em-ployees return to the plant from year to year. It is evident from theforegoing that the seasonal workers do not have a community ofinterest with the Employer's permanent employees?We shall there-fore exclude them.The shipping clerk:There is only one permanent shipping clerk,on the Employer's pay roll.The Employer desires to include himand the Petitioner takes no position with respect to his unit place-ment.This employee packs goods for shipment to customers, noti-fies trucking companies when goods are ready for shipment, and helpsload and unload incoming and outgoing freight.He is entitled tothe same benefits and privileges which the Employer extends to its-other employees and receives the.same rate of pay as many of theproduction workers.We shall include the shipping clerk 2We find that all the Employer's production and maintenance em-ployees, including the shipping clerk, but excluding office and clericalemployees, guards, seasonal employees, the floorlady, and all other:supervisors as defined in the Act constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 of Na-'Matter of Dr.PhillipsCanningCo., 73 N. L. R. B. 988;Matter of Southern FruitDistributors,74 N. L. R. B. 72.'Matter of Kearney & Treeker Corporation,60 N. L. R. B. 147. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDtional Labor Relations Board Rules and Regulations-Series 5, asamended, among the employees in the unit found appropriate inparagraph numbered 4, above, who were employed during the pay-roll period immediately preceding the date of this Direction of Elec-tion including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitledto reinstatement, to determine whether or not they desire to be rep-resented for purposes of collective bargaining by Bakery and Con-fectioneryWorkers of America, Local No. 36, A. F. of L.